DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 09, 2022 has been entered. Claims 1-20 are pending in this application. Claim 3 has been amended, accordingly Claim Objection made in the previous Office Action has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [US 20170053055 A1, hereafter Cheng] in view of Kim et al. [US 20170329888 A1, hereafter Kim].
As per Claims 1, 14 and 18, Cheng teaches a method of manufacturing a mask, the method comprising:
identifying an error pattern of final patterns corresponding to patterns on a substrate (Para 26);
correcting a first target pattern based on the error pattern (Para 25);
fracturing (the edges of the IC layout patterns are dissected into a plurality of segments) a first mask layout into a plurality of first segments based on the corrected first target pattern, the first mask layout including (a) a first extension pattern extending in a first horizontal direction (See fig. 4), (b) final targets corresponding to the final patterns and arranged in a zigzag fashion, and (c) a first final target corresponding to the error pattern, each of the plurality of first segments corresponding to one of the final targets (Para 24); and correcting the first mask layout (See fig. 4, Para 30 and 53).
Cheng does not explicitly teach correcting the first mask layout by biasing a plurality of first target segments corresponding to the first final target among the plurality of first segments. 
Kim teaches in the optical proximity correction process, the design layout may be biased to reduce an error between the real layout and the desired layout. (Para 64).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of biasing as disclosed by Kim in the correction method of Cheng in order to reduce an error between the real layout and the desired layout.
As per Claims 2 and 15, Cheng in view of Kim teaches the method of claim 1.
Cheng further disclosed wherein an end point of each of the plurality of first target segments is between an edge of the first final target and an edge of a second final target, the second final target adjacent to the first final target in a second horizontal direction, the second horizontal direction intersecting the first horizontal direction (Para 28).
As per Claims 3 and 16, Cheng in view of Kim teaches the method of claim 2. 
Cheng further disclosed wherein an end point of each of the plurality of first target segments is at a center point of a portion of the fist final target, the portion overlapping the adjacent second final target in the second horizontal direction (See fig. 4).
As per Claim 4, Cheng in view of Kim teaches the method of claim 1.
Cheng further disclosed wherein each of the final targets corresponds to two first segments (See fig. 4).
As per Claim 5, Cheng in view of Kim teaches the method of claim 1.
Cheng further disclosed wherein, in response to the first final target overlapping the first extension pattern and a critical dimension of the error pattern being less than a critical dimension of the first final target, the correcting of the first mask layout includes biasing the plurality of first target segments in a positive direction (See fig. 4).
As per Claim 6, Cheng in view of Kim teaches the method of claim 1. 
Cheng further disclosed wherein in response to the first final target overlapping the first extension pattern and a critical dimension of the error pattern being misaligned, the correcting of the first mask layout includes biasing the plurality of first target segments in a direction opposite to a misaligned direction (See fig. 4, Para 29).
As per Claim 7, Cheng in view of Kim teaches the method of claim 1.
Cheng further disclosed wherein in response to the first final target not overlapping the first extension pattern and a critical dimension of the error pattern is relatively less than a critical dimension of the first final target, the correcting of the first mask layout includes biasing the plurality of first target segments in a negative direction (Para 29).
As per Claim 8, Cheng in view of Kim teaches the method of claim 1. 
Cheng further disclosed wherein the correcting of the first target pattern comprises:
forming a marker layer (target points) overlapping the first final target;
selecting a first error region from the marker layer;
correcting the first error region from the marker layer; and
reflecting the corrected first error region in the first target pattern (See fig. 4, Para 30).
As per Claim 9, Cheng in view of Kim teaches the method of claim 1.
Cheng further disclosed wherein the correcting the first mask layout comprises:
generating a target point along the first target pattern; and
biasing the first target segment so that a simulation contour of the first mask layout matches the target point (Para 30).
As per Claim 10, Cheng in view of Kim teaches the method of claim 1.
Cheng further disclosed wherein each of the final targets has one of a quadrilateral shape, a circular shape, or an oval shape (See fig. 4).
As per Claims 11 and 17, Cheng in view of Kim teaches the method of claim 1.
Cheng further disclosed correcting a second target pattern based on the error pattern;
fracturing a second mask layout into a plurality of second segments based on the corrected second target pattern, the second mask layout including (a) a second extension pattern extending in a direction intersecting with the first horizontal direction, (b) final targets corresponding to the final patterns, and (c) a first final target corresponding to the error pattern, each of the plurality of second segments corresponding to one of the final targets; and
correcting the second mask layout by biasing a plurality of second target segments corresponding to the first final target among the plurality of second segments (See fig. 4 and 5).
As per Claim 12, Cheng in view of Kim teaches the method of claim 11.
Cheng further disclosed wherein the second extension pattern is arranged in a diagonal direction with respect to the first horizontal direction (See fig. 4 and 5).
As per Claim 13, Cheng in view of Kim teaches the method of claim 12.
Kim further disclosed rotating the second target pattern so that the final targets and edges of the second extension pattern are parallel to the first horizontal direction, wherein the correcting of the second mask layout includes biasing the plurality of second target segments in the first horizontal direction (Para 86).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method as disclosed by Kim in the correction method of Chang in order to improve the mask fabrication process.
As per Claim 19, Cheng in view of Kim teaches the method of claim 18.
Cheng further disclosed wherein the forming of the photoresist pattern includes performing a lithography process, and the lithography process includes an extreme ultraviolet (EUV) lithography process (Para 53).
As per Claim 20, Cheng in view of Kim teaches the method of claim 19.
Cheng further disclosed wherein the forming of the photomask includes sequentially forming a mask substrate, a reflective layer, and a capping layer, the reflective layer includes a plurality of first material layers and a plurality of second material layers which are alternately stacked, the mask substrate includes quartz, each of the plurality of first material layers includes a silicon layer, each of the plurality of second material layers includes a molybdenum layer, and the capping layer includes a ruthenium layer (Para 53).

Response to Arguments
Applicant's arguments filed February 09, 2022 have been fully considered but they are not persuasive. 
In the remark section, regarding claim 1, Applicant argued that the IC layout of Cheng may, at best, correspond to a mask layout, but the IC layout of Cheng does not correspond to a “first target pattern”, as recited in the claims. Furthermore, even assuming, arguendo, that Kim is combinable with Cheng, which is not admitted by Applicants, Kim fails to cure the above deficiencies of Cheng.
The Examiner respectfully disagrees. The prior art to Cheng, for example in [0051], disclosed that “The OPC is performed to correct the image errors by modifying the IC design layout. In some embodiments, the OPC process includes a model-based OPC simulation. After each OPC simulation is executed, the method 600 may repeat the dissection and retargeting step 630, and afterwards the OPC simulation is performed again. This iterative process may continue until the modified IC design layout is capable of producing an acceptable image from the respective photomask to a wafer.” (emphasis added by the Examiner). As such, in the Non-Final Office Action, the Examiner interpreted the prior art “IC design layout” to be the claimed “first target pattern”. Furthermore, the secondary reference to Kim was brought in the rejection for its teaching of biasing method i. e. “the design layout may be biased to reduce an error between the real layout and the desired layout” (See [0064], emphasis added). Therefore, Applicant’s argument on the above points is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882